El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El peticionario Benito Morales Rivera fue acusado ante el Tribunal Superior de Puerto Rico, Sala de Humacao, de los delitos de asesinato en primer grado e infracción a los Arts. 6 y 8 de la Ley de Armas de Puerto Rico. Solicitó del referido *158foro, al amparo de las disposiciones de la Regla 95 de las de Procedimiento Criminal, se le ordenara al Ministerio Público que le suministrara —respecto al occiso y todos los testigos de cargo— los certificados de antecedentes penales de éstos o la información que requiere la Policía de Puerto Rico como re-quisito para expedir dichos certificados, información sin la cual la Policía se niega a expedir los mismos. (1) Habiéndose opuesto el Ministerio Fiscal, el tribunal de instancia denegó su petición.
Inconforme, acudió el peticionario ante este Tribunal me-diante la radicación del correspondiente recurso de certiorari. Mediante resolución de fecha 13 de marzo de 1986 le concedi-mos término al Procurador General de Puerto Rico para que mostrara causa por la cual este Tribunal no debía expedir el auto solicitado y dictar sentencia en la cual se decrete que:
... el acusado tiene derecho a que el Ministerio Fiscal le provea respecto al occiso y los testigos de cargo toda aquella información que sea requerida por la Policía de Puerto Rico para poder expedir certificados de antecedentes penales de los ciudadanos, ello, previa demostración por parte del acu-sado, a satisfacción del tribunal, de la pertinencia de dichos certificados en el proceso en particular pendiente. (Énfasis suplido.)
El Procurador General ha comparecido. Estando en con-diciones de resolver el recurso, procedemos a así hacerlo.
I
La Regla 95 de Procedimiento Criminal —prácticamente la única que reglamenta los procedimientos de “descubrimien-to de prueba” en el campo criminal — (2) dispone:

*159
REGLA 95. INSPECCIÓN DE LIBROS, DOCUMENTOS Y OBJETOS POR EL ACUSADO

Previa moción del acusado sometida en cualquier mo-mento después de haberse presentado la acusación, el tribunal podrá ordenar al fiscal que produzca para ser inspeccio-nados, copiados o fotografiados por el acusado o su abogado, determinados objetos, libros, documentos y papeles que no fueren declaraciones juradas, con excepción de la declara-ción del propio acusado, que el Pueblo hubiese obtenido del acusado o de otras personas mediante orden judicial o de otro modo y que pudieren ser necesarios para la preparación de la defensa del acusado, independientemente de que El Pueblo se propusiere ofrecerlos en evidencia o de que los mismos fueren admisibles en evidencia. La orden especifi-cará el tiempo, lugar y manera de hacer la inspección, de sacar las copias o tomar las fotografías y podrá prescribir los términos y condiciones que el tribunal estimare justos. (Énfasis suplido.) 34 L.P.R.A. Ap. II, R. 95.
Como podemos notar, la transcrita regla no contiene disposición específica alguna respecto a la .cuestión aquí en controversia. Ahora bien, la Constitución del Estado Libre Asociado de Puerto Rico y la de los Estados Unidos de América garantizan que ninguna persona será privada de su libertad sin el debido procedimiento de ley, (3) y que toda persona acusada de un delito público tendrá derecho a “carearse” con los testigos en su contra y a estar asistido de abogado durante el proceso criminal que se le celebre. (4) Hemos resuelto que el derecho de un acusado a “carearse” con los testigos en su contra y el derecho a tener una efectiva y eficiente asistencia de *160abogado durante la celebración del proceso criminal a que es sometido, están íntimamente relacionados entre sí y, hasta cierto punto, el uno depende del otro, Pueblo v. Moreno González, 115 D.P.R. 298, 304 (1984), y que la ausencia de un contrainterrogatorio efectivo causa, a su vez, una falta de asistencia legal adecuada, derecho garantizado por el debido proceso de ley. Pueblo v. Gordon, 113 D.P.R. 106, 108 (1982).
Debemos mantener siempre presente que por razón de que “el proceso criminal no es lidia deportiva para determinar el mejor de los gladiadores y que su propósito cardinal es el descubrimiento de la verdad”, los tribunales de justicia vienen obligados a “garantizar un procedimiento que conduzca a la presentación de la evidencia adecuada que sea pertinente a la controversia de hechos, evitando hasta donde sea posible que la sorpresa y ocultación —resultado inevitable del sistema adversativo— oscurezcan e impidan la búsqueda de la verdad”. (Énfasis suplido.) Pueblo v. Tribunal Superior, 92 D.P.R. 116, 126-127 (1965).
Por otro lado, resulta altamente pertinente a la cuestión aquí en controversia las disposiciones de las Reglas 20 y 46 de las Reglas de Evidencia para el Tribunal General de Justicia de 1979. Como sabemos, la primera de ellas per-mite que se admita, en señaladas situaciones de excepción, evidencia sobre el carácter y hábito de una persona, incluyendo evidencia sobre la comisión de otros delitos. La Regla 46, por su parte, establece que un testigo puede ser impugnado, en determinadas circunstancias, mediante evidencia de una convicción no remota por un delito que envuelva deshonestidad o falso testimonio.
En un proceso donde está envuelta la libertad de un ser humano y donde dicha libertad depende de la credibilidad que le pueda merecer al juzgador de los hechos la declaración de uno o de varios testigos, no debe caber duda de que información como la permitida por las citadas Reglas 20 y 46 de *161Evidencia resulta sumamente pertinente y material. El que la defensa de un imputado de delito cuente o no con esa infor-mación definitivamente tendrá un impacto determinante en la calidad y efectividad del interrogatorio a que sean sometidos esos testigos y, por ende, en si la asistencia de abogado es o no una adecuada. Pueblo v. Gordon, supra. Es por ello que re-sulta extremadamente difícil sostener la posición de que una persona que es acusada por el Estado de la supuesta comisión de un delito público no tenga “derecho” a que el Estado le provea la información —que éste precisamente requiere como condición para expedir certificados de antecedentes penales— respecto a los ciudadanos que piensa utilizar como testigos de cargo en su contra.
Ahora bien —como correctamente expresa el Procurador General en su comparecencia— el hecho de que los certificados de antecedentes penales de los testigos o víctimas de un delito sean “potencialmente útiles” para el acusado en un caso, no significa ni quiere decir que ese imputado de delito, por la mera posibilidad o expectativa de que pueda surgir de un certificado información provechosa, tenga derecho a un descubrimiento indiscriminado, o en forma de expedición de pesca, relativo a todos y cada uno de los testigos de cargo que aparezcan al dorso de una acusación. La experiencia demuestra que en los casos criminales se incluyen, como testigos de cargo, un gran número de personas relativas a las cuales no es necesario que la defensa posea o no un certificado de antecedentes penales. La concesión indiscriminada de ello constituiría una intrusión indebida en la vida personal de estos testigos sin que ello represente beneficio alguno para el acusado.
Los tribunales de instancia —en el ejercicio de su poder inherente de reglamentar los procedimientos que ante ellos se llevan a cabo, Pueblo v. Sánchez Torres, 102 D.P.R. 499 (1974); Urrutia v. A.A.A., 103 D.P.R. 643 (1975); Me*162léndez v. Levitt & Sons of P.R., 104 D.P.R. 797 (1976)— vé-larán celosamente por que el derecho que hoy reconocemos no sea utilizado para hostigar innecesariamente a las personas que de la mejor buena fe cumplen con la labor ciudadana de actuar como testigos, ni para dilatar los procedimientos en general, permitiendo el “descubrimiento” aquí concedido, úni-camente en aquellas situaciones en que el imputado de delito le demuestre fundadamente que la información requerida re-sulta ser material, pertinente y necesaria para su adecuada defensa. En los casos en que determine que la defensa tiene derecho al certificado de antecedentes penales podrá dictar, en adición, una orden protectora prohibiendo su divulgación, li-mitando el uso de la información obtenida al juicio ante su consideración. Cf. Rodríguez v. Scotiabank de P.R., 113 D.P.R. 210, 216-217 (1982); Seattle Times Co. v. Rhinehart, 81 L. Ed.2d 17, 467 U.S. 20 (1984).
1 — 1 I — I
En el presente caso la defensa del peticionario no ha tenido la oportunidad de así demostrarlo. Se trata de un caso de ase-sinato. Es posible que la solicitud sea meritoria. Debe brindár-sele esa oportunidad. Procede, en su consecuencia, la expedi-ción del auto y que se dicte sentencia revocatoria de la resolu-ción recurrida, devolviéndose el caso al tribunal de instancia para procedimientos ulteriores compatibles con lo aquí re-suelto.
El Juez Asociado Señor Negrón García emitió opinión disi-dente a la cual se unen los Jueces Asociados Señores Hernán-dez Denton y Alonso Alonso.

Para expedir un certificado de antecedentes penales la Policía de Puerto Rico requiere, entre otros, el nombre completo de la persona, lugar y fecha de nacimiento y número de Seguro Social.


La Regla 94 establece un procedimiento respecto a la toma de depo-siciones a testigos que estén “en condiciones de no poder asistir o que se le *159ha impedido asistir al juicio o a cualquier vista”. Por su parte, la Regla 162.1 permite que un imputado de delito, convicto que haya sido, pueda tener acceso a los informes pre-sentencia.


Art. II, See. 7 de la Constitución del Estado Libre Asociado de Puerto Rico y la Enmienda V de la Constitución de Estados Unidos de América.


Art. II, Sec. 11 de nuestra Constitución y Enmienda Sexta de la Constitución Federal.